Citation Nr: 1135205	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  99-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for psychiatric disability.

4.  Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and an August 2002 rating decision by the Togus RO in Augusta, Maine.  This case was before the Board in September 2003 when it was remanded for additional development.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran also filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities in 2003.  The RO has deferred its decision on the total rating claim pending the Board's decision on the Veteran's rating claim.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbosacral strain been manifested by no more than moderate limitation of lumbosacral spine motion; flexion of the thoracolumbar spine is not limited to 30 degrees or less; incapacitating episodes are not shown; and separately compensable neurological symptoms are not shown.

2.  No disability of the right hip has been present during the period of this claim.

3.  A psychiatric disability was not present in service, a psychosis was not manifested within one year after the Veteran's discharge from service, and no current psychiatric disability is etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for postoperative residuals of lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  A right hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  The initial adjudication of the claims decided herein preceded enactment of the VCAA.  The Veteran was provided content-complying notice by letters in February 2004 and July 2008.  The July 2008 letter provided the Veteran notice regarding criteria for increased ratings and effective dates of awards (see Dingess/Hartman, supra).  He was given ample time to respond.  The claims were thereafter readjudicated.  See October 2010 Supplemental Statement of the Case (SSOC).  The Veteran is not prejudiced by any technical notice deficiency that may have occurred along the way, and no further notice is required.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA, Social Security Administration (SSA) and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded an appropriate VA examination of his lumbosacral spine and right hip.  The Board acknowledges that the Veteran has not been afforded a VA psychiatric examination and that no VA medical opinion has been obtained in response to the Veteran's claim for service connection for a psychiatric disability.  In this regard the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, there is no competent evidence of sleep apnea in service or until many years thereafter.  In addition, there is no competent evidence suggesting that the sleep apnea might be related to the Veteran's active service or to service-connected disability.  Therefore, VA has no duty to provide an examination or obtain a medical opinion in response to this claim.

Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including arthritis, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the Court held that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

1.  Right Hip

The Veteran's STRs are negative for any complaints or findings related to a right hip disability.  In connection with the examination in April 1991 (just months prior to discharge from service), the Veteran denied currently having or ever having had arthritis or other musculoskeletal problems other than problems with his back.  The report of the examination indicates that the Veteran's lower extremities were found to be normal on clinical evaluation.

The Veteran's original claim for VA compensation was received in September 1992.  He did not claim service connection for a right hip disability at that time.  September 1992 and August 1994 VA examination reports note no complaints or findings of a right hip disability.

A November 1997 VA examination report notes the Veteran's various complaints, including right hip pain for one year.  On examination, there was no tenderness to palpation and range of motion was normal.  The examiner noted that the findings reflected a normal examination.

While VA X-ray reports dated in September 1997 and January 2000 note findings of degenerative changes in the right hip, a February 2000 VA bone scan ultimately revealed that no significant scintigraphic abnormalities were present and the Veteran's right hip was within normal limits.

The Veteran submitted an informal claim for service connection for a right hip disability in February 2000.

A July 2008 VA examination report notes that the Veteran reported having some hip discomfort in service, possibly attributable to basic training.  He stated that he never saw a medic for this complaint in service.  Currently he complained of daily right hip pain.  Examination revealed no tenderness, swelling, or effusion.  Range of motion was abduction to 40 degrees, extension to 25 degrees, adduction to 20 degrees and external rotation to 50 degrees.  After reviewing the claims files, the examiner stated, "The hip exam does show some limited range of motion but the [X]-ray is normal.  His gait is normal and an orthopedic diagnosis is not warranted."

Upon review of the evidence, the Board notes no right hip disability was ever diagnosed in service or thereafter.  (Although VA X-ray reports in 1997 and 2000 initially show diagnoses of arthritis, a subsequent bone scan in 2000 clarified that no arthritis was in fact present.)  The Veteran has not reported any treatment for a right hip disability.

The evidence of record does not include any medical opinion that a current diagnosis of a right hip disability is (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that a current diagnosis of a right hip disability might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between a current diagnosis of a right wrist disability and the Veteran's service or a service-connected disability, the Board finds that the Veteran's claims seeking service connection must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

2.  Psychiatric Disability

The Veteran's STRs are negative for any complaints or findings related to psychiatric disability.  An October 1990 report of mental status evaluation notes that the Veteran's memory was good and his thinking process was clear.  No mental health problems were noted.

Post-service, VA treatment records note that the Veteran was admitted to an inpatient detoxification program in July 1999.  He reported a history of cocaine and alcohol dependence.  He also reported symptoms of depression, memory impairment and problems concentrating.  Diagnoses at discharge included drug and alcohol dependence and substance-induced mood disorder.  VA outpatient treatment records dated from 1999 to 2000 note the Veteran's ongoing treatment for drug and alcohol abuse, major depressive disorder, and substance-induced mood disorder.  

In February 2000, the Veteran submitted a claim seeking service connection for a nervous condition.  He reported having depression, memory loss and attention deficit disorder.

September 2000 VA hospitalization reports note that the Veteran was homeless and admitted to using cocaine and alcohol.  He was admitted for observation and assessment for admission to a rehabilitation program.  The diagnoses at discharge included delusional disorder, rule out bipolar versus major depressive disorder, alcohol dependence and cocaine abuse.  VA treatment records dated from 2001 through 2010 note the Veteran's ongoing mental health complaints and treatment for various psychiatric disabilities, including depression and schizoaffective disorder.

The medical evidence of record shows that psychiatric disability (including depression and schizoaffective disorder) has been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of a psychiatric disability.  The first medical evidence of such disability is eight years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current psychiatric disability is (or might be) related to his active service.  Therefore, the Board must conclude that the preponderance of the evidence is against the claim.

The Veteran himself believes that his current psychiatric disability was incurred during his active service.  In this regard, the Board acknowledges Jandreau, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current psychiatric disability is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.

Increased Ratings - Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

It is noteworthy that the portion of VA's Ratings Schedule pertaining to evaluation of disabilities of the spine was amended twice during the pendency of this appeal.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.


Vertebra, fracture of, residuals:


With cord involvement, bedridden, or requiring long leg braces
100

Consider special monthly compensation; with lesser involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.

Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 2003.


Spine, complete bony fixation (ankylosis) of:


Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type)
100

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 2003.


Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 2003.


Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 26, 2003.


Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 23, 2002.




Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.




Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 23, 2003.

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are rated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2009).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or based on incapacitating episodes (outlined above), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).
.
Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months....

40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.......

20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.
Effective September 23, 2002.

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
Effective September 26, 2003


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's STRs note that he was treated for lumbosacral strain in service.  Following service, a September 1992 VA examination report notes the Veteran's complaints of back pain and findings acute and chronic back strain with tenderness over L5-S1.  A March 1993 rating decision granted service connection for lumbosacral strain, rated 0 percent disabling.  Currently, the Veteran's low back disability is rated 20 percent disabling.

In May 1997, the Veteran submitted a claim for increased rating.

A November 1997 VA examination report notes the Veteran's complaints of severe low back pain.  He reported problems sitting for long periods of time, sleeping and performing chores.  He indicated that he was currently in physical therapy (PT).  On examination, the Veteran's posture was erect; he used a cane but did not walk with a limp.  His back was tender to palpation.  Range of motion of the lumbar spine was: flexion 70 degrees; extension 20; right lateral flexion 20 degrees; left lateral flexion 20 degrees; right lateral rotation 20 degrees; and left lateral rotation 20 degrees.  None of these movements was associated with pain.  The examiner noted that there was no evidence of motor or sensory nerve compression.

VA records show that the Veteran reported for PT in 1997 and 1998; however, he failed to report for several scheduled appointments in 1998.

An April 2000 VA examination report notes the Veteran's complaints of back pain with flare-ups.  He stated that he was unable to sit or stand for more than 10 minutes at a time.  He indicated that he was not working.  On examination, there was no tenderness.  Straight leg raising was normal.  Knee jerks, ankle jerks and Babinski reflexes were intact and symmetrical.  Sensation and muscle strength in the lower extremities were normal.  The Veteran toe and heel walked normally.  His hands reached within 10 inches of the floor when attempting to touch his toes.  He repeated this movement 10 times quickly and easily with no sign of pain.  Range of motion of the lumbar spine was: flexion 40 degrees; extension 10; right lateral flexion 20 degrees; left lateral flexion 20 degrees; right lateral rotation 45 degrees; and left lateral rotation 45 degrees.  X-ray studies revealed essentially stable mild to minimal degenerative disc disease and possible muscle spasm. 

A July 2008 VA examination report notes the Veteran's complaints of severe low back pain.  The Veteran reported that he needed to take frequent breaks and sit more often because of his back pain, especially after doing housework.  However, he noted that he lived by himself and was independent as far as taking care of himself.  He stated that he would not be able to do physical labor, but could take a clerical job if his boss were to allow him to stand up frequently.  He denied any emergency room visits, but reported five episodes of over-exertion which resulted in two days of incapacitation each time.  He denied seeing a doctor for these episodes and indicated that he treated himself.  The Veteran was not using a cane at the time of his examination.  On examination, the Veteran's gait and posture were normal.  The Veteran was able to toe, heel and duck walk.  The spine was non-tender to palpation; there were no spasms.  Range of motion of the lumbar spine was: flexion 80 degrees; extension 20; right lateral flexion 28 degrees; left lateral flexion 28 degrees; right lateral rotation 40 degrees; and left lateral rotation 40 degrees.  Deep tendon reflexes were positive.  Muscle strength in the lower extremities as 4/5.  The Veteran was able to do 10/10 straight leg raises.  There was no pain, lack of endurance, fatigue, or weakness.  The diagnosis was lumbosacral strain with limited range of motion.  The examiner opined that the Veteran's low back disability does not preclude him from sedentary employment. 

Additional evidence of record includes a 1995 Social Security Administration (SSA) disability determination in favor of the Veteran.  SSA rated the Veteran as disabled, with disorders of the back noted as his primary disability.

The medical evidence of record confirms that the Veteran suffers from lumbosacral strain with limitation of motion.  The evidence of record does not show that his symptoms equate to severe intervertebral disc syndrome with recurring attacks and intermittent relief.  Objective medical findings (noted above) reflect that the Veteran has no muscle atrophy or absent ankle jerk, has nearly full muscle strength and normal reflexes and shows no objective evidence of radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In addition, the Veteran's lumbar range of motion results documented in the evidence of record collectively reveal no more than moderate overall limitation of lumbar spine motion.  Range of motion findings on VA examinations during the period of the appeal note flexion no worse than 40 degrees with pain, extension no worse than 10 degrees with pain, lateral flexion no worse than 20 degrees with pain and rotation no worse than 20 degrees with pain.  As such, the assignment of a maximum 40 percent rating for limitation of motion that more nearly approximates severe is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).

Accordingly, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. § 4.7 (2010).  The Board has reviewed the rating criteria in effect prior to September 23, 2002, and finds that there is no basis upon which to award the Veteran a rating in excess of 20 percent.  Other Diagnostic Codes for the lumbar spine, which might provide for a higher disability rating, are not applicable.  It is not contended nor shown that the Veteran's service-connected lumbar spine disability includes symptoms of ankylosis, fracture of the spinal vertebra, or severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from September 23, 2002, and finds that there is no basis upon which to award the Veteran a rating in excess of 20 percent.  In this case, none of the evidence of record reflects that the Veteran has had an incapacitating episode due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Consequently, rating upon the basis of incapacitating episodes is not appropriate.

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (40 percent) rating requires thoracolumbar spine forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such limitations clearly are not shown at any time during the period of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 (2010).

In addition, the Veteran has not complained of sciatica and no objective findings of radiculopathy were noted on examination.  There is no evidence of other neurological symptoms (bladder or bowel disturbance, e.g.,) which would warrant a compensable rating, and a separate rating for neurological impairment is not warranted.

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Objective medical findings do not reflect that the Veteran has had any incapacitating episodes due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran exhibited pain on lumbar spine motion, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an increased rating lumbosacral strain must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the low back disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a psychiatric disability is denied.


REMAND

Bilateral Knee Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the case at hand, STRs note that the Veteran was seen with complaints of chronic knee pain in January 1988; the assessment was shin splints, sore knee.  Post-service medical evidence shows the Veteran's ongoing complaints and treatment for knee disabilities and July 1999 VA X-ray findings of arthritis.  The September 2003 Board remand requested that the Veteran be afforded a VA examination to identify all current disabilities involving the Veteran's knees.  The examiner was to provide an opinion with respect to each currently present knee disability as to whether it is as likely as not that the disability is etiologically related to the Veteran's military service or was caused or chronically worsened by service-connected disability.  Although the Veteran was provided with a VA examination in July 2008, the examiner did not provide an opinion as to the etiology of a knee disability; this was presumably because such disability was not found on examination.

However, the Board again notes that arthritis was diagnosed by X-ray in 1999 and VA medical records show the Veteran was seen for treatment of calcified patella tendinitis as recently as November 2008.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that another attempt must be made to determine whether any knee disability, including that noted in 1999 and 2008 VA medical records, was incurred in or aggravated by service.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The Veteran must be afforded a VA psychiatric examination by a physician with the appropriate expertise to render an opinion regarding the etiology of any current or recent knee disability, to include the arthritis noted in VA records in 1999.  The claims files must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles the following questions should be answered:

a. With respect to each of the Veteran's current or recent knee disorders, is there a 50 percent or better probability that the disorder, to include the arthritis noted in VA records in 1999, is causally or etiologically related to his military service, especially the complaints of knee pain documented in January 1988?

b.  With respect to each of the Veteran's current or recent knee disorders, is there is a 50 percent or better probability that the disorder was caused or permanently worsened by his lumbosacral strain?

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC is to re-adjudicate the claim of entitlement to service connection for bilateral knee disability.  The provisions of 38 C.F.R. § 3.310(b) effective prior to October 10, 2006, must be applied.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


